Exhibit 10.2

FORM OF 2009 RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR EXECUTIVE OFFICERS

MARKEL CORPORATION

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

  AWARDED TO        AWARD DATE      VESTING SCHEDULE1                         
  

VESTING

DATE

   PERCENTAGE
OF UNITS                 

MARKEL CORPORATION (the "Company") grants you (the “Participant”) the
opportunity to receive restricted stock units ("Units"). The number of Units
will be based on performance conditions as specified below. Until the Vesting
Date, except as specifically provided below, the Units are forfeitable and
nontransferable. The Compensation Committee of the Company’s Board of Directors
(the "Committee") will administer this Agreement and any decision of the
Committee will be final and conclusive. Capitalized terms not defined here have
the meanings provided in the Markel Corporation Omnibus Incentive Plan (the
“Plan”).

The terms of the award are:

 

  1. Performance Conditions: The performance conditions are set forth on Exhibit
A. Upon certification by the Committee of the completion of the performance
conditions, the dollar equivalent of the percentage of salary will be
determined. The Participant will receive a number of Units determined by
dividing the dollar equivalent by the Fair Market Value of a share of Company
common stock. The Fair Market Value will be determined by using the average of
the reported high and low prices of the Company’s common stock on the New York
Stock Exchange (or, if the Company’s common stock is not traded on the New York
Stock Exchange, on the principal market on which the Company’s common stock is
traded) on the date that the completion of the performance conditions is
certified by the Committee or its designee (the “Determination Date”). No Units
will be awarded hereunder if the Participant separates from service for any
reason before the Determination Date.

 

1

If necessary or appropriate to ensure orderly administration of the Company’s
payroll and tax reporting obligations, the Company may accelerate vesting and
payment of restricted stock units up to a maximum of thirty days before the date
on which such restricted stock units would otherwise have vested and been paid.

 

1



--------------------------------------------------------------------------------

  2. Vesting For Units. If the Participant has not separated from service before
the Vesting Date, the Units will become vested and nonforfeitable, and the
Company will issue to the Participant for each vested Unit a share of common
stock of the Company on that date or as soon as administratively practicable
(but in any event no later than 90 days) thereafter.

 

  3. Forfeiture of Units. If the Participant separates from service before the
Vesting Date in circumstances other than as described in (a)-(d) below, any
unvested Units will be forfeited. If the Participant separates from service due
to Retirement, dies or incurs a Disability before the Vesting Date as set forth
in (a) below, the unvested Units will become fully vested and non-forfeitable,
and shares will be issued on the date on which the Participant’s Retirement,
death or Disability occurs or as soon as administratively practicable (but in
any event no later than 90 days) thereafter, subject in the case of the
Participant’s Retirement to Section 5 below. If the Participant separates from
service before the Vesting Date in the circumstances set forth in (b) or
(c) below, the number of Units set forth in this Award will be vested on a pro
rata basis based on a fraction of the number of full months from the first
anniversary of the Award Date until the date of termination divided by 60, and
shares will be issued on the otherwise applicable Vesting Date, subject to
Section 5 below. Any remaining unvested Units will be forfeited as of the date
of separation; except that a Participant who separates from service or whose
employment is interrupted due to military service as provided in (c) below and
who returns to employment with the Company upon cessation of such military
service before the otherwise applicable Vesting Date will vest in any remaining
unvested Units if employed on the Vesting Date. If the Participant separates
from service before the Vesting Date in the circumstance set forth in (d) below,
the unvested Units will become fully vested and non-forfeitable, and shares will
be issued on the otherwise applicable Vesting Date, subject to Section 5 below.

 

  (a) The Participant separates from service due to Retirement, dies, or incurs
a Disability (as defined below);

 

  (b) The Participant separates from service due to Early Retirement (as defined
in the Plan);

 

  (c) The Participant separates from service or his employment is interrupted
due to military service; or

 

  (d) The Committee determines that forfeiture should not occur because the
Participant had an approved separation from service. The Committee will in its
sole discretion determine whether or not to apply this provision.

 

2



--------------------------------------------------------------------------------

  4. Change in Control. Any unvested Units will become fully vested and
non-forfeitable if, within 12 months after a Change in Control (as defined in
the Plan), the Participant separates from service due to Involuntary
Termination. For this purpose, Involuntary Termination means that the
Participant’s employment is involuntarily terminated without Cause or the
Participant terminates his employment for Good Reason. In either case, shares
will be issued for such Units on the otherwise applicable Vesting Date, subject
to Section 5 below.

 

  5. Six Month Delay for Specified Employees. With respect to a Participant who
separates from service due to Retirement before the Vesting Date as set forth in
Section 3(a) above, or who separates from service before the Vesting Date as set
forth in Sections 3(b), (c) or (d) above or in Section 4, if such Participant is
a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code and
the generally applicable Internal Revenue Service guidance thereunder) on the
date of his separation, then, notwithstanding anything in Sections 3 or 4 to the
contrary, no shares will be issued for his Units until the date that is six
months after the date of his separation (or until the date of his death, if
earlier). Any shares which the Participant would otherwise have been entitled to
receive during the first six months following the date of his separation will be
issued instead on the date which is six months after the date of his separation
(or on the date of his death, if earlier). Whether the Participant is a
“specified employee” will be determined under guidelines established by the
Company for this purpose.

 

  6. Disability Defined. For purposes of this Agreement, the Participant has
incurred a “Disability” if the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in his death or can be
expected to last for a continuous period of not less than 12 months or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in his death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of his employer.

 

  7. Separation from Service Defined. References throughout this Agreement to
the Participant’s “separation from service” and variations thereof will have the
meaning set forth in Section 1.409A-1(h) of the Treasury Regulations, as amended
from time to time, applying the default terms thereof.

 

3



--------------------------------------------------------------------------------

  8. Forfeiture and Restitution. If during the period of the Participant’s
employment and two years thereafter, the Participant (1) becomes associated
with, recruits or solicits customers or other employees of the Employer for, is
employed by, renders services to, or owns any interest in (other than any
nonsubstantial interest, as determined by the Committee) any business that is in
competition with Markel or its Subsidiaries, (2) has his employment terminated
by his Employer for Cause, or (3) engages in, or has engaged in, conduct which
the Committee determines to be detrimental to the interests of Markel, the
Committee may, in its sole discretion, (A) cancel this Award, and/or (B) require
the Participant to repay by delivery of an equivalent number of shares any
payment received under this Award within the previous two years.

 

  9. Transfer Restrictions. The Participant’s rights to the Units are not
subject to sale, assignment, transfer, pledge, hypothecation or encumbrance.

 

  10. Tax Withholding. Unless alternative arrangements are made by the
Participant, the Company will withhold from the payment for the vested Units
shares with a fair market value equal to any required foreign, federal, state,
or local income, employment or other taxes imposed on the payment. The fair
market value will be the closing sale price of the Company's common stock on the
New York Stock Exchange on the Vesting Date (or other applicable date on which
payment is made as provided herein).

 

  11. Binding Effect. Subject to the limitations stated above, this Agreement
will be binding upon and inure to the benefit of the Participant's legatees,
distributees, and personal representatives and the successors of the Company.

 

  12. Change in Capital Structure. The Units will be adjusted as the Committee
determines is equitably required in the event of a dividend in the form of
stock, spin-off, stock split-up, subdivision or consolidation of shares of
Company Stock or other similar changes in capitalization.

 

  13. Interpretation. This Agreement will be construed under and be governed by
the laws of the Commonwealth of Virginia. THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY OF HENRICO
WILL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING OUT OF OR RELATED TO
THE PLAN OR THIS AGREEMENT.

 

4



--------------------------------------------------------------------------------

  14. Code Section 409A. This Agreement is intended to comply with the
applicable requirements of Sections 409A(a)(2) through (4) of the Code, and will
be interpreted to the extent context reasonably permits in accordance with this
intent. The parties agree to modify this Agreement or the timing (but not the
amount) of any payment to the extent necessary to comply with Section 409A of
the Code and avoid application of any taxes, penalties, or interest thereunder.
However, in the event that any amounts payable under this Agreement are subject
to any taxes, penalties or interest under Section 409A of the Code or otherwise,
the Participant will be solely liable for the payment thereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed, as of
the award date shown above.

 

MARKEL CORPORATION By:  

 

  Chairman

 

5



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CONDITIONS

2009 AWARD

Restricted Stock Units, expressed in dollars as a percentage of base salary,
will be awarded based on compound annual growth in book value per share of
Markel Common Stock. For 2009, the measurement will be the performance from
January 1, 2009 through December 31, 2009 which will then be included with the
prior performance from January 1, 2005 to December 31, 2008 on a weighted
average basis to establish the Growth in Book Value Per Share for the period
from January 1, 2005 through December 31, 2009 for this award.

 

Growth in Book Value Per Share 2005-2009

   Bonus As %
of Base Salary  

Under 11%

   0 %

11%

   50 %

12%

   60 %

13%

   70 %

14%

   80 %

15%

   90 %

16%

   100 %

17%

   125 %

18%

   150 %

19%

   175 %

20%

   200 %

21%

   200 %*

 

*  In the case of performance at or above this level, the Award will be 200% of
Base Salary and may, in the discretion of the Committee, be higher

     

Book value calculations are subject to adjustment to reflect changes in
accounting principles, stock repurchases and capital or other transactions which
impact reported book value per share.

Notwithstanding any provision of this agreement to the contrary, awards for 2009
may be reduced to zero if the Company does not achieve a 93% combined ratio for
the year.

 

6